Case 2:19-cv-01664-SJF-SIL Document 8-2 Filed 04/04/19 Page 1 of 2 PageID #: 50
                Case 2:19-cv-01664-SJF-SIL Document 8-2 Filed 04/04/19 Page 2 of 2 PageID #: 51
                 NYSCEF                                        Document List
                 Suffolk County Supreme Court                 Index # 600747/2019               Created on:04/04/2019 09:15 AM
     '^. :^</


Case Caption:              Patricia Cummings v. The City of New York et al
Judge Name:
Doc#               Document Typ^lnfomiation                                  Status      Date Received       Filed By
1                 SUMMONSWITH NOTICE                                         Processed   01/10/2019          Liotti, T.
                  SUMMONS WITH NOTICE
2                 AFFIRMATION/AFFIDAVITOF SERVICE                            Processed   02/11/2019          Liotti, T. - filed by TMS
                                                                                                             Services, Inc.
3                 STATEMENT OF AUTHORIZATIONFOR                              Processed   02/11/2019          Liotti, T. - filed by TMS
                  ELECTRONIC FILING                                                                          Services, Inc.
                  STATEMENT OF AUTHORIZATION
4                 AFFIRMATION/AFFIDAVIT OF SERVICE                           Processed   02/11/2019          Liotti, T. - filed by TMS
                                                                                                             Services, Inc.
5                 AFFIRMATION/AFFIDAVIT OF SERVICE                           Processed   02/19/2019          Liotti, T. - filed by TMS
                                                                                                             Services, Inc.
6                 NOTICE OF APPEARANCE (PRE RJI)                             Processed   02/19/2019          Grygiel, M.
                  and Demand for Complaint
7                 DEMAND FOR COMPLAINT                                       Processed   02/19/2019          Balog, A.

8                 DEMAND FOR CHANGE OF PLACE OF TRIAL                        Processed   02/19/2019          Balog, A.

9                 DEMAND FOR COMPLAINT                                       Processed   02/21/2019          Leish, M.

10                AFFIRMATION/AFFIDAVIT OF SERVICE                           Processed   02/28/2019          Liotti, T. - filed by TMS
                                                                                                             Services, Inc.
11                DEMAND FOR COMPLAINT                                       Processed   03/14/2019          Lawlor, J.


12                AFFIRMATION/AFFIDAVITOF SERVICE                            Processed   03/19/2019          Liotti, T. - filed by TMS
                                                                                                             Services, Inc.
13                STIPULATION- OTHER                                         Processed   03/19/2019          Liotti, T.
                  Stipulation extending plaintiffs time to serve Complaint
                  to and includin   Ma   172019
14                NOTICE OF REMOVAL / REMAND (POST RJI)                      Processed   03/22/2019          Leish, M.

15                AFFIRMATION/AFFIDAVIT OF SERVICE                           Processed   04/01/2019          Liotti, T. - filed by TMS
                                                                                                             Services, Inc.




                                                                                                                  Page 1 of 1
